Case 2:20-cv-00422-TAD-KK Document 13-1 Filed 04/15/20 Page 1 of 5 PageID #: 243



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION

  BRANDON LIVAS, ET AL.                         )   CIVIL ACTION NO. 20-cv-00422
                                                )
  VERSUS                                        )   JUDGE DOUGHTY
                                                )
  RODNEY MYERS, ET AL.                          )   MAGISTRATE JUDGE KAY
                                                )


                                  OBJECTIONS TO EXHIBITS


        Respondents object to Petitoners’ exhibits as follows:


        A.      Declaration of Joe Godenson, MD (Doc. 9-3, Ex. 1)

        Federal Respondents object to Dr. Godenson’s declaration to the extent that it contains

 opinions that Dr. Godenson has not demonstrated that he is qualified to render based upon his

 knowledge, skill, experience, training, or education. FRE 702; Doc. 9-3, ¶¶26, 27-8, 33 . Federal

 Respondents also object to purported factual statements made by Dr. Godenson that are not

 based upon his personal knowledge, lack foundation, and are speculative. FRE 602; Doc. 9-3, ¶¶

 15, 19, 22, 24-6, 30, 35. Finally, Federal Respondents object to statements that are not relevant to

 the instant matter. FRE 401, 402; Doc. 9-3, ¶¶ 16, 18, 20.

        B.      Declaration of Gaines Andrews (Doc. 9-4, Ex. 2)

        Federal Respondents object to Inmate Andrews’ declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-4, ¶¶ 2-3, 5. Federal Respondents also object to Inmate

 Andrews’ statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-4, ¶¶ 7-11, 14, 16.
                                                                                              GOVERNMENT
                                                                                                EXHIBIT

                                                                                                    1
Case 2:20-cv-00422-TAD-KK Document 13-1 Filed 04/15/20 Page 2 of 5 PageID #: 244



        C.      Declaration of Richard Buswell (Doc. 9-5, Ex. 3)

        Federal Respondents object to Inmate Buswell’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-5, ¶¶ 4, 5. Federal Respondents also object to Inmate

 Buswell’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-5, ¶¶ 3-4, 7-10, 12-13, 15-17. Federal Respondents also object to

 any statements that contain hearsay. FRE 801, 802; Doc. 9-5, ¶17.

        D.      Declaration of Pio Alejandr Campos (Doc. 9-6, Ex. 4)

        Federal Respondents object to Inmate Campos’ declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-6, ¶¶ 13. Federal Respondents also object to Inmate

 Campos’ statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-6, ¶¶ 6-8, 11, 14. Federal Respondents also object to any

 statements that contain hearsay. FRE 801, 802; Doc. 9-6, ¶ 3. Federal Respondents object to

 Inmate Campos’ testimony to the extent that he seeks relief and is not a named defendant. Such

 relief is premature.

        E.      Declaration of Daniel Collins (Doc. 9-7, Ex. 5)

        Federal Respondents object to Inmate Collins’ declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-7, ¶¶ 4-5. Federal Respondents also object to Inmate

 Collins’ statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-7, ¶¶ 3-4, 6-8, 11, 14-15. Federal Respondents object to Inmate

 Collins’ testimony to the extent that he seeks relief and is not a named defendant. Such relief is

 premature.
Case 2:20-cv-00422-TAD-KK Document 13-1 Filed 04/15/20 Page 3 of 5 PageID #: 245



        F.      Declaration of Dewayne Corbett (Doc. 9-8, Ex. 6)

        Federal Respondents object to Inmate Corbett’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-8, ¶¶ 2, 5. Federal Respondents also object to Inmate

 Corbett’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-8, ¶¶ 3-6, 9. Federal Respondents also object to any statements that

 contain hearsay. FRE 801, 802; Doc. 9-8, ¶ 7.

        G.      Declaration of Brandon Livas (Doc. 9-9, Ex. 7)

        Federal Respondents object to Inmate Livas’ declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-9, ¶¶ 4-6. Federal Respondents also object to Inmate

 Livas’ statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-9, ¶¶ 3-7, 11, 14. Federal Respondents also object to any

 statements that contain hearsay. FRE 801, 802; Doc. 9-9, ¶ 13.

        H.      Declaration of Carlos Lorenzo Martin (Doc. 9-10, Ex. 8)

        Federal Respondents object to Inmate Martin’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-10, ¶¶ 2-6. Federal Respondents also object to Inmate

 Martin’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-10, ¶¶ 4-8. Federal Respondents also object to any statements that

 contain hearsay. FRE 801, 802; Doc. 9-10, ¶ 8, 10.

        I.      Declaration of Hector Perez (Doc. 9-11, Ex. 9)

        Federal Respondents object to Inmate Perez’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-11, ¶¶ 2, 8-9. Federal Respondents also object to Inmate

 Perez’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-11, ¶¶ 1, 3-4, 6-7, 9-10. Federal Respondents object to Inmate
Case 2:20-cv-00422-TAD-KK Document 13-1 Filed 04/15/20 Page 4 of 5 PageID #: 246



 Perez’s testimony to the extent that he seeks relief and is not a named defendant. Such relief is

 premature.

        J.      Declaration of Justin Scott (Doc. 9-12, Ex. 10)

        Federal Respondents object to Inmate Scott’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-12, ¶¶ 2, 5. Federal Respondents also object to Inmate

 Scott’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-12, ¶¶ 4-9, 11. Federal Respondents also object to any statements

 that contain hearsay. FRE 801, 802; Doc. 9-12, ¶ 3. Respondents object to Inmate Perez’s

 testimony to the extent that he seeks relief and is not a named defendant. Such relief is

 premature.

        K.      Declaration of Johnny Smith (Doc. 9-13, Ex. 11)

        Federal Respondents object to Inmate Smith’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-13, ¶¶ 6-8. Federal Respondents also object to Inmate

 Smith’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-13, ¶¶ 3-8, 11-12. Federal Respondents also object to any

 statements that contain hearsay. FRE 801, 802; Doc. 9-13, ¶ 13, 15.

        L.      Declaration of John Sposato (Doc. 9-14, Ex. 12)

        Federal Respondents object to Inmate Sposato’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-14, ¶¶ 5. Federal Respondents also object to Inmate

 Sposato’s statements that are either not based on his personal knowledge, lack foundation, or are

 speculative. FRE 602; Doc. 9-14, ¶¶ 1, 3, 5-7, 9-12. Federal Respondents also object to any

 statements that contain hearsay. FRE 801, 802; Doc. 9-13, ¶ 4, 8. Federal Respondents object to
Case 2:20-cv-00422-TAD-KK Document 13-1 Filed 04/15/20 Page 5 of 5 PageID #: 247



 Inmate Sposato’s testimony to the extent that he seeks relief and is not a named defendant. Such

 relief is premature.

        M.      Declaration of Arthur Wammel (Doc. 9-15, Ex. 13)

        Federal Respondents object to Inmate Wammel’s declaration to the extent that it offers an

 improper lay opinion. FRE 701; Doc. 9-15, ¶¶ 4, 6. Federal Respondents also object to Inmate

 Wammel’s statements that are either not based on his personal knowledge, lack foundation, or

 are speculative. FRE 602; Doc. 9-15, ¶¶ 3-4, 9, 14. Federal Respondents also object to any

 statements that contain hearsay. FRE 801, 802; Doc. 9-13, ¶7. Federal Respondents object to

 Inmate Wammel’s testimony to the extent that he seeks relief and is not a named defendant. Such

 relief is premature.

                                             Respectfully submitted,

                                             DAVID C. JOSEPH
                                             United States Attorney

                                      BY:    s/ Karen J. King
                                             KAREN J. KING (#23508)
                                             KATHERINE W. VINCENT (#18717)
                                             Assistant United States Attorney
                                             800 Lafayette Street, Suite 2200
                                             Lafayette, Louisiana 70501
                                             Telephone:     (337) 262-6618
                                             Facsimile:     (337) 262-6693
                                             Email: karen.king@usdoj.gov
